Per Curiam,
The reasons given in the opinion of the learned court below for sustaining the demurrer in this case and refusing a bill of review are quite sufficient to sustain the action of the court, and we affirm the decree upon the opinion filed. We do not m'ean however to deny any rights of the petitioner which she may have by reason of a devastavit, or upon exceptions to the third or any subsequent account which may be filed. Upon those subjects we decide nothing except that all the rights of the petitioner are reserved.
Decree affirmed.